Citation Nr: 0910572	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  03-19 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1951 to 
January 1955 and from January 1956 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and March 2003 rating 
decisions of the RO in Pittsburgh, Pennsylvania, which denied 
service connection for the above issues.  

The appellant testified before the undersigned at a June 2004 
hearing at the RO.  A transcript has been associated with the 
file.

The Board remanded this case in June 2005.  It returns now 
for appellate consideration.  While on remand, service 
connection for bilateral knee arthritis was granted in August 
2007 and September 2008 rating decisions.  This issue is no 
longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

The appellant has argued that his employability has been 
adversely affected by the service-connected disabilities.  
Accordingly, the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability, 
including extraschedular consideration under 38 C.F.R. § 
4.16(b), is REFERRED to the RO for appropriate action.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 
Norris v. West, 12 Vet. App. 413, 421 (1999).

The issues of service connection for a cervical spine 
disability and bilateral shoulder disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The appellant's present cardiovascular disability, including 
coronary artery disease, is not at least as likely as not due 
to an inservice event, injury or disease, to include a May 
1970 right bundle-branch block or a June 1971 sinus 
arrhythmia, and was not manifest within one year of 
separation from service.  


CONCLUSION OF LAW

The appellant's cardiovascular disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

A letter dated in September 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in September 2005, he 
was provided years to respond with additional argument and 
evidence, which he did on several occasions, and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the appellant in September 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
The September 2005 letter did not include notice of the 
disability rating or effective date to be assigned elements 
of Dingess.  See Dingess, supra.  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See id.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant's Social 
Security Administration records have been associated with the 
file.  The Board remanded in June 2005 in part to provide the 
appellant with the opportunity to submit authorized consent 
forms so that his private medical records could be obtained.  
He submitted both the forms and substantial medical records 
from those providers on his own.  The Appeals Management 
Center did not send out the consent forms immediately and 
they expired.  The appellant was informed of this and asked 
to resubmit them in January 2008.  The appellant did not 
respond, but as the appellant had already submitted the 
relevant records, the Board finds there was no prejudicial 
harm.  The Board specifically addressed two of his doctors, 
Good and Kellogg, whose records were to be obtained in the 
prior remand.  The appellant has since indicated that these 
doctors are deceased and no records are now available.  All 
other doctors addressed in the Board's remand have been 
accounted for in the records submitted by the appellant.  The 
Board finds that the private medical records identified by 
the appellant have been obtained, to the extent possible. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded medical examination to obtain an 
opinion as to whether his cardiovascular conditions can be 
directly attributed to service.  Further examination or 
opinion is not needed on the claims because, at a minimum, 
the preponderance of the competent evidence is that the 
claimed conditions may not be associated with the appellant's 
military service.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The appellant contends that he has cardiovascular 
disabilities as a result of service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant has had numerous cardiac problems.  The 
appellant developed coronary artery disease and congestive 
heart failure, which resulted in a quadruple artery bypass in 
2002 with implantation of a defibrillator.  The current 
disability is well established.

Service treatment records show that an electrocardiogram 
(EKG) in May 1970 demonstrated a right bundle-branch block.  
A repeat EKG at his first retirement examination in June 1971 
showed sinus arrhythmia, but was nevertheless described as 
normal.  An EKG performed in connection with the appellant's 
retirement examination was within normal limits.  The 
examiner also noted the appellant's complaints of an 
occasional rapid heart beat, which the appellant indicated 
occurred particularly when under stress.  The examiner 
indicated that the appellant's heart beat was rapid and 
regular.  Similar complaints and findings were noted at the 
appellant's second retirement examination in April 1972.  The 
appellant contends that his cardiovascular disability is the 
result of the bundle branch block findings.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Positing a relationship 
between a bundle branch block and coronary artery disease is 
well beyond the competence of a lay person. The Board now 
turns to the medical evidence.  

Post service medical records indicate that an incomplete 
right bundle-branch block was identified on EKG in July 1988.  
Atherosclerotic changes were first noted in September 1989.  
In 2002, EKG testing revealed a left bundle-branch block, 
leading to his bypass surgery and placement of an implantable 
cardioverter defibrillator.  

The appellant was provided a July 2008 VA examination in 
association with this claim.  Following review of the 
appellant's file, interview and examination, the examiner 
indicated that the appellant's coronary artery disease had no 
connection to the right bundle branch block.  The examiner 
indicated that block suggests a conduction abnormality and 
does not specifically denote coronary artery disease.  

While the appellant does indeed have a bundle branch block 
first noted during service, he does not have a disability 
resulting from it.  The appellant's extensive private 
treatment records from the 1980's and 1990's mention his 
bundle block periodically; his coronary artery disease was 
not related to the block.  Similarly, the appellant's doctors 
did not discuss the likely etiology of the coronary artery 
disease.  

The Board has also reviewed the appellant's private medical 
records for support for his claim.  Just prior to the bypass 
surgery, the appellant was noted to have a left bundle branch 
block, coronary artery disease, congestive heart failure, 
severe left ventricular dysfunction and a noted history of 
ischemic cardiomyopathy.  The cardiomyopathy was of the left 
ventricle according to the preoperative assessment.  These 
problems tend to concentrate on the left, rather than the 
right side of the heart.  The coronary artery disease and 
congestive heart failure are general, but have not been 
associated with the right bundle branch block by competent 
medical evidence.  

The appellant's records do not show that atherosclerosis 
began or was detected during service.  The bundle branch 
block does not appear to be continuous.  The competent 
medical evidence indicates that the inservice bundle branch 
block is not related to the appellant's current disability.  
The appellant is not competent to offer contrary evidence on 
the point and his numerous private physicians did not do so 
on his behalf.  The Board finds that the preponderance of the 
evidence is against a relationship between the appellant's 
current disability and any inservice event, including the 
bundle branch block.  Service connection must be denied on a 
direct basis.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  There is no evidence to support a finding that the 
current disability was manifest within one year of service.  
The appellant may not benefit from the presumption.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a cardiovascular 
disability.


REMAND

The Board regrets that the cervical spine and shoulder 
disabilities must be remanded yet again.  The Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The prior remand indicated that the appellant should receive 
a VA examination, which evaluated the probability that his 
cervical spine and shoulder disabilities were at least as 
likely as not related to service.  The appellant received a 
VA examination in November 2006, which purported to offer 
such an opinion.  The examination report states, quite 
clearly, that the appellant's file was large and that the 
examiner did not review the entire file.  He stated that he 
reviewed the service treatment records and first year post 
service records, but did not undertake a complete review of 
the file.

The appellant has a current diagnosis of degenerative joint 
and disc disease at multiple levels in the cervical spine.  
The current disability is well established.

The appellant had contusions to the upper arms following an 
accident while working on his car in June 1957, no 
involvement of the shoulders is noted.  The appellant was 
injured in 1962 during service when a light fixture fell on 
his head.  He had a laceration and lost consciousness, with 
headaches for several days afterward.  No involvement of the 
shoulders is noted.  In May 1964, a lipoma of the right 
shoulder was diagnosed.  At his April 1972 retirement 
examination, the examiner indicated that there was no 
recurrence of the headaches and no sequelae of the injury.

The appellant is currently service connected for gout, a form 
of arthritis.  The appellant first manifested this disease 
during service.  In reviewing the records, the appellant's 
gout complaints did not include his shoulders.  An August 
1971 pre-separation evaluation indicated that the gout was 
confined to his lower back and legs.  

In September 1976, four years after separation, the appellant 
was seen for treatment relating to neck and shoulder pain.  
He was given a soft cervical collar.  

In July 1982, the appellant was diagnosed with cervical 
spondylosis.  He had a few complaints of continuing neck pain 
at that time.  He was reevaluated for a soft collar.

A July 1988 treatment note indicates cervical radiculopathy.  
No further assessment was made.

The disc degeneration was also first noted in January 1989, 
with narrowing of the interspaces of C5-6 and C6-7.  The 
appellant also had a significant osteophyte at the C6 level.  
An April 1989 CT scan showed disc herniations at C4 through 
C6.  The disc herniation at C5 intruded on the spinal cord.  
A May 1989 assessment indicated that the appellant had an 
injury to his head and lower back when he fell out of a chair 
at work.  He apparently also had a second injury in January 
1989.  The assessment indicates that the appellant was 
totally disabled by a protruding disc at C5-6, and that his 
present complaints were directly related to the January 1989 
accident.  

The appellant underwent a March 1991 cervical fusion and bone 
graft to alleviate his cervical spine disability.  

Since that time there has not been significant treatment for 
the neck, according to the record on appeal.  

As for the appellant's shoulders, he was diagnosed with 
bilateral rotator cuff tendonitis and mild arthritic changes 
by x-ray at a November 2006 VA examination.  

The appellant contends that he has had shoulder pain since a 
light fixture fell on his head during service.  As noted in 
the above discussion, this incident occurred in 1962 and 
there was no contemporaneous complaint of shoulder pain.  
During his VA examination, the appellant stated that he had 
periodic injections for shoulder pain, though these are not 
reported in the medical records that have been associated 
with the file.  

The appellant was seen in March 1976 for shoulder pain.  An 
x-ray showed calcifying bursitis at the time.  He was seen 
again in September 1976 for shoulder pain, but received no 
specific treatment for the shoulders at the time.  

In November 1979, he was seen for complaints of pain in the 
right shoulder, among other areas, claiming that he had 
degenerative arthritis.  

A January 1989 record indicates that the appellant had 
degenerative changes of the shoulders.

There are no further entries significant to the bilateral 
shoulder claim.

As is readily apparent, the appellant's medical records show 
a great deal of relevant information outside the period 
considered by the examiner in November 2006.  Because the 
opinion is not based on the evidence of record, it is 
inadequate for ratings purposes.  The file must be sent for 
an adequate opinion.  See Stegall, supra.  The Board finds 
that the physical examination and description of the 
appellant's current disabilities and history are sufficient.  
The Board remands for an opinion only.  


Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for an 
appropriate VA compensation examination(s) 
in order to determine whether the 
appellant's cervical spine or shoulder 
disabilities are at least as likely as not 
etiologically related to the inservice 
injuries and complaints, as described 
above.  The entire claims folder and a 
copy of this REMAND must be made available 
to the physician.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


